SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 333-145831 SURFACE COATINGS, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8611799 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2007 Industrial Blvd., Suite A, Rockwall, Texas 75087 (Address of principal executive offices) (972) 722-7351 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes [ X ]No []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes []No [ X ]. As ofMarch 31, 2011, there were 5,429,000 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis or Plan of Operation 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Changes in Securities 19 Item 3. Default upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits and Reports on Form 8-K 19 2 SURFACE COATINGS, INC. Consolidated Balance Sheets As of March 31, 2011 and December 31, 2010 As of March 31, 2011 (Unaudited) As of December 31, 2010 (Audited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable (Net of Allowance for Doubtful Accounts of$740 and $7,220) Allowance for Estimated Returns ) ) Prepaid Expenses 0 Inventory Total Current Assets Fixed Assets: Machinery and Equipment Leasehold Improvements Less: Accumulated Depreciation ) ) Total Fixed Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts Payable $ $ Accrued Expenses Due to Related Parties Customer Deposits Current Portion of Note Payable to Shareholder Current Portion of Capital Lease Obligation Line-of-Credit Total Current Liabilities Long-Term Liabilities Capital Lease Obligation - Equipment Notes Payable to Related Parties (net of current portion) Total Long-Term Liabilities Total Liabilities Stockholders’ Equity: Preferred stock, $.001 par value, 20,000,000 shares authorized, -0- shares issued and outstanding 0 0 Common stock, $.001 par value, 50,000,000 shares authorized, 5,429,000 and 5,429,000shares issued and outstanding,respectively Paid In Capital Accumulated Deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 3 SURFACE COATINGS, INC. Consolidated Statements of Operations For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Three Months Ended March 31, 2011 March 31, 2010 Revenue $ $ Cost of Sales, inclusive of depreciation expense of $721 and $721 Gross Profit Operating Expenses: Depreciation Expense Advertising Expense General and Administrative Total Operating Expenses Net Operating Income (Loss) ) Other Income (Expense) Loss on Sale of Asset 0 0 Interest Expense ) ) Total Other Income (Expense) ) ) Net Income (Loss) $ $ ) Basic and Diluted Earnings (Loss) per share $ $ ) Weighted Average Shares Outstanding: Basic and Diluted The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 4 SURFACE COATINGS, INC. Consolidated Statement of Stockholders' Equity For the Three Months Ended March 31, 2011 (Unaudited) and the Year Ended December 31, 2010 (Audited) Common Stock Shares ParValue Additional Paid-in Capital Accumulated Deficit Totals Stockholders’ Equity, December 31, 2009 $ 5, 429 $ $ ) $ Net (Loss) ) ) Stockholders’ Equity, December 31, 2010 $ $ $ ) $ Net Income (Loss) Stockholders’ Equity, March 31, 2011 $ $ $ ) $ The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 5 SURFACE COATINGS, INC. Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2011 and March 31, 2010 (Unaudited) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ $ ) Adjustments to reconcile net deficit to cash used by operating activities: Depreciation Bad Debt Expense ) 0 Allowance for Estimated Returns 0 Change in Assets and Liabilities: (Increase) Decrease in Accounts Receivable ) ) (Increase)in Inventory ) (Increase) Decreasein Other Assets ) ) Increasein Accounts Payable (Increase)in Prepaid Expense ) 0 Increasein Accrued Expenses ) Increase (Decrease) in Line-of-Credit ) CASH FLOWS (USED IN)OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES None 0 0 CASH FLOWS PROVIDED BY INVESTING ACTIVITIES 0 0 CASH FLOWS FROM FINANCING ACTIVITIES Payments on Shareholder Note 0 ) Capitalized Lease Commitment ) ) Payments on Note to President 0 (13 ,261
